Exhibit 10.3
Board of Director Initial Grant Form
GSI Commerce, Inc.
2010 Equity Incentive Plan
Restricted Stock Unit Award Grant Notice
GSI Commerce, Inc. (the “Company”), pursuant to Section 6(b) of its 2010 Equity
Incentive Plan (the “Plan”), hereby awards to you as a Participant under the
Plan a Restricted Stock Unit Award for the number of shares of the Company’s
Common Stock set forth below (the “Award”). This Award is subject to all of the
terms and conditions as set forth herein and in (i) the applicable Restricted
Stock Unit Award Agreement, which is attached hereto and incorporated herein in
its entirety, and (ii) the Plan, which is available on the Company’s Intranet
under the Legal and Human Resources sections and is incorporated herein in its
entirety.

         
Participant:
       
Date of Grant:
 
 
   
Number of Shares subject to Award:
 
 
   
 
 
 
   
Consideration:
  Your Services to the Company    

Vesting Schedule: The shares subject to this Award will vest in accordance with
the following schedule; provided that the vesting will cease upon the cessation
of Participant’s Continuous Service as a member of the Company’s Board of
Directors due to the Company’s termination or removal for Cause or due to
Participant’s resignation:
25% of the total number of shares will vest on each of the first, second, third
and fourth annual anniversary dates of the Date of Grant.
Additionally, in the event the Participant’s Continuous Service as a member of
the Company’s Board of Directors ceases other than due to the Company’s
termination or removal for Cause or due to Participant’s resignation, the award
will vest in full upon such termination. For the avoidance of doubt, not being
re-nominated for election as a director will not in and of itself be considered
termination or removal for Cause.
Additional Terms/Acknowledgements: You acknowledge receipt of, and understand
and agree to, this Restricted Stock Unit Award Grant Notice, the Restricted
Stock Unit Award Agreement and the Plan. You also acknowledge receipt of the
2010 Equity Incentive Plan Prospectus. You further acknowledge that as of the
Date of Grant, this Restricted Stock Unit Award Grant Notice, the Restricted
Stock Unit Award Agreement, and the Plan set forth the entire understanding
between you and the Company regarding the acquisition of stock in the Company
pursuant to this Award and supersede all prior oral and written agreements on
that subject with the exception of (i) Stock Awards (as defined in the Plan)
previously granted and delivered to you under the Plan, and (ii) the following
agreements only:

         
Other Agreements:
       
 
 
 
   
 
 
 
   

 

 



--------------------------------------------------------------------------------



 



                          GSI Commerce, Inc.       Participant    
 
                       
By:
                                              Signature
      Signature
   
 
  Name:           Name:        
 
     
 
Print          
 
Print    
 
  Title:           Date:        
 
     
 
         
 
   
Date:
                                             

Attachments: Restricted Stock Unit Award Agreement

 

 



--------------------------------------------------------------------------------



 



Attachment I
Restricted Stock Unit Award Agreement
GSI Commerce, Inc.
2010 Equity Incentive Plan
Restricted Stock Unit Award Agreement
Pursuant to your Restricted Stock Unit Award Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Award Agreement (the “Agreement”), GSI Commerce, Inc.
(the “Company”) has granted you a Restricted Stock Unit Award under Section 6(b)
of the GSI Commerce, Inc. 2010 Equity Incentive Plan (the “Plan”) for the number
of shares of the Company’s common stock (the “Common Stock”) indicated in the
Grant Notice (collectively, the “Award”). Capitalized terms not explicitly
defined in this Agreement but defined in the Plan or Grant Notice will have the
same definitions as in the Plan.
The details of your Award are as follows.
1. Grant of the Award. This Award represents the right to be issued on a future
date the number of shares of the Company’s Common Stock as indicated in the
Grant Notice. As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (“Account”) the number of
shares of Common Stock subject to the Award.
2. Distribution of Shares of Common Stock.
(a) The Company will deliver to you a number of shares of Common Stock equal to
the number of vested shares of Common Stock subject to your Award on the vesting
date or dates provided in your Grant Notice; provided, however, that if such
vesting date falls on a date that is not a business day, such delivery date
shall instead fall on the next following business day. The form of such delivery
(e.g., a stock certificate or electronic entry evidencing such shares) shall be
determined by the Company.
(b) Notwithstanding the foregoing, in the event that the Company determines that
your sale of shares of Common Stock on the date the shares subject to the Award
are scheduled to be delivered (the “Original Distribution Date”) would violate
its policy regarding insider trading of the Common Stock, as determined by the
Company in accordance with such policy, then such shares shall not be delivered
on such Original Distribution Date and shall instead be delivered as soon as
practicable following the next date that you could sell such shares pursuant to
such policy; provided, however, that in no event shall the delivery of the
shares be delayed pursuant to this provision beyond the later of:
(1) December 31st of the same calendar year of the Original Distribution Date,
or (2) the 15th day of the third calendar month following the Original
Distribution Date. .
3. Consideration. The Common Stock delivered to you pursuant to your Award shall
be deemed paid, in whole or in part, in consideration of your services to the
Company in the amounts and to the extent required by law.

 

 



--------------------------------------------------------------------------------



 



4. Vesting. Subject to the limitations contained herein, your Award will vest as
provided in the Grant Notice; provided that vesting will cease upon the
termination of your Continuous Service. Upon such termination of your Continuous
Service, the shares credited to the Account that were not vested on the date of
such termination will be forfeited at no cost to the Company and you will have
no further right, title or interest in or to such underlying shares of Common
Stock.
5. Number of Shares. The number of shares of Common Stock subject to your Award
referenced in your Grant Notice may be adjusted from time to time for
Capitalization Adjustments as set forth in the Plan.
(a) Any shares, cash or other property that becomes subject to the Award
pursuant to this Section 5, if any, shall be subject, in a manner determined by
the Board, to the same forfeiture restrictions, restrictions on transferability,
and time and manner of delivery as applicable to the other shares covered by
your Award.
(b) Notwithstanding the provisions of this Section 5, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 5. The Board shall, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section 5.
6. Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in Section 9(a) of the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of Common Stock that are delivered to you in connection with your Award after
such shares have been delivered to you.
7. Conditions to Issuance and Delivery of Shares. Notwithstanding any other
provision of this Agreement or the Plan, the Company will not be obligated to
issue or deliver any shares of Common Stock pursuant to this Agreement (i) until
all conditions to the Award have been satisfied or removed, (ii) until, in the
opinion of counsel to the Company, all applicable Federal and state laws and
regulations have been complied with, (iii) if the outstanding Common Stock is at
the time listed on any stock exchange or included for quotation on an
inter-dealer system, until the shares to be delivered have been listed or
included or authorized to be listed or included on such exchange or system upon
official notice of notice of issuance, (iv) if it might cause the Company to
issue or sell more shares of Common Stock that the Company is then legally
entitled to issue or sell, and (v) until all other legal matters in connection
with the issuance and delivery of such shares have been approved by counsel to
the Company.
8. Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award. This Restricted Stock Unit Award
Agreement shall be deemed to be signed by the Company and you upon the
respective signing by the Company and you of the Restricted Stock Unit Award
Grant Notice to which it is attached.

 

 



--------------------------------------------------------------------------------



 



9. Non-transferability. Your Award is not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of shares pursuant to Section 1 of this
Agreement.
10. Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award will obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors or Employees to
continue any relationship that you might have as a Employee, Director or
Consultant for the Company or an Affiliate.
11. Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares of Common Stock pursuant to
this Agreement. You will not have voting or any other rights as a stockholder of
the Company with respect to the shares of Common Stock awarded pursuant to this
Agreement until such shares are issued to you pursuant to Section 1 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, will create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.
12. Withholding Obligations.
(a) On or before the time you receive a distribution of shares pursuant to your
Award, or at any time thereafter as requested by the Company, you hereby
authorize withholding from, at the Company’s election, vested shares of Common
Stock distributable to you, payroll and any other amounts payable to you and
otherwise agree to make adequate provision for, as determined by the Company,
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your Award.
(b) Unless the tax withholding obligations of the Company or any Affiliate are
satisfied, the Company will have no obligation to issue a certificate for such
shares of Common Stock.
13. Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s insider trading policy.

 

 



--------------------------------------------------------------------------------



 



14. Notices. All notices with respect to the Plan shall be in writing and shall
be hand delivered or sent by first class mail or reputable overnight delivery
service, expenses prepaid. Notice may also be given by electronic mail or
facsimile and shall be effective on the date transmitted if confirmed within 24
hours thereafter by a signed original sent in a manner provided in the preceding
sentence. Notices to the Company or the Board shall be delivered or sent to
GSI’s headquarters, 935 First Avenue, King of Prussia, PA 19406, to the
attention of its Chief Financial Officer and its General Counsel. Notices to any
Participant or holder of shares of Common Stock issued pursuant to an Award
shall be sufficient if delivered or sent to such person’s address as it appears
in the regular records of the Company or its transfer agent.
15. Headings. The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
16. Amendment. This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the Board
(or appropriate committee thereof) by a writing which specifically states that
it is amending this Agreement, so long as a copy of such amendment is delivered
to you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board (or appropriate committee thereof) reserves the right to
change, by written notice to you, the provisions of this Agreement in any way it
may deem necessary or advisable to carry out the purpose of the grant as a
result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, including with respect to compliance
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations issued thereunder, provided that any such change will be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.
17. Miscellaneous.
(a) The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns. Your rights and obligations
under your Award may not be assigned by you, except with the prior written
consent of the Company.
(b) The benefits provided under this Agreement are intended to be subject to a
“substantial risk of forfeiture” under Code Section 409A, and to be payable
within the “short term deferral period” under such statute following lapse of
the applicable forfeiture conditions.
(c) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(d) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

 

 



--------------------------------------------------------------------------------



 



18. Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control. The Board (or appropriate
committee thereof) will have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation, and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Board (or appropriate committee thereof) will be final and binding upon you, the
Company, and all other interested persons. No member of the Board (or
appropriate committee thereof) will be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan or
this Agreement.
19. Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any subsidiary except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any subsidiary’s employee
benefit plans.
20. Choice of Law. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.
21. Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

 